Case 2:20-cv-00177-JDL Document 34 Filed 07/29/21 Page 1 of 2           PageID #: 1097




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE


SCOTT L.,                        )
                                 )
    Plaintiff,                   )
                                 )
                v.               ) 2:20-cv-00177-JDL
                                 )
ANDREW M. SAUL,                  )
Commissioner of Social Security, )
                                 )
    Defendant.                   )

      ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                     MAGISTRATE JUDGE

      Scott L. seeks judicial review of the Social Security Administration

Commissioner’s final decision determining that he is not disabled and denying his

application for disability insurance benefits (ECF No. 1). Pursuant to 28 U.S.C.A.

§ 636(b)(3) (West 2021) and D. Me. Local R. 16.3(a)(2), United States Magistrate

Judge John H. Rich III held a hearing on the Plaintiff’s Statement of Errors (ECF No.

15) on March 9, 2021. The Magistrate Judge filed his Recommended Decision with

the Court on April 21, 2021 (ECF No. 23), recommending that the Court affirm the

Commissioner’s decision.

      The Plaintiff filed an Objection to the Recommended Decision on May 6, 2021

(ECF No. 24). The Commissioner filed a response to the Plaintiff’s Objection on May

12, 2021 (ECF No. 25) and, with leave, the Plaintiff filed a reply to the Commissioner’s

response on June 4, 2021 (ECF No. 32). The Court heard oral argument on the

Plaintiff’s Objection on July 13, 2021.
Case 2:20-cv-00177-JDL Document 34 Filed 07/29/21 Page 2 of 2         PageID #: 1098




      After reviewing and considering the Magistrate Judge’s Recommended

Decision, together with the entire record and the attorneys’ arguments at the hearing,

I have made a de novo determination of all matters adjudicated by the Magistrate

Judge’s Recommended Decision. I concur with the Magistrate Judge’s conclusions as

set forth in his Recommended Decision.

      It is therefore ORDERED that the Recommended Decision (ECF No. 23) of

the Magistrate Judge is hereby ACCEPTED, and the Plaintiff’s Objection (ECF No.

24) is OVERRULED. The Commissioner’s decision is AFFIRMED.



      SO ORDERED.

      Dated this 29th day of July, 2021.


                                                      /s/ JON D. LEVY
                                                CHIEF U.S. DISTRICT JUDGE




                                          2
